Filed 11/30/22 P. v. Williams CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A162867
 v.
 EZRA WILLIAMS,                                                          (Humboldt County
             Defendant and Appellant.                                    Super. Ct. No. CR1700653)


         Defendant received a sentence of 51 years to life after being convicted
of three counts of second degree robbery (Pen. Code, § 211; counts 1–3)1 and
admitting two prior serious felonies (former § 667, subd. (a)) and two prior
strike convictions (former § 667, subds. (b)–(i)). To reach this sentence, the
trial court dismissed defendant’s prior strikes as to counts 2 and 3 but
imposed 10-year terms for his two prior serious felonies.
         When defendant’s sentencing hearing was held in September of 2018,
section 667, subdivision (a) required a five-year enhancement for each prior
serious felony, and the trial court had no discretion to strike it. (Former
§§ 667, subd. (a), 1385, subd. (a).) However, on January 1, 2019, Senate Bill
No. 1393 (2017–2018 Reg. Sess.) went into effect. This bill amended former


         1   Unless otherwise stated herein, all statutory citations are to the Penal
Code.


                                                               1
sections 667 and 1385 by eliminating the restriction on a trial court’s ability
to strike a prior serious felony enhancement. (Sen. Bill No. 1393 (2017–2018
Reg. Sess.).) Based on this change, defendant successfully argued on appeal
that the amendatory statutes applied retroactively and required the court to
remand his case to the trial court for reconsideration. On April 22, 2020, we
affirmed defendant’s conviction but returned the matter to the trial court to
exercise its new discretion to consider whether to strike any of defendant’s
prior serious felonies.2 (People v. Williams (Apr. 22, 2020, A155671) [nonpub.
opn.].)
      On remand from our prior opinion, the trial court reconsidered
defendant’s sentence under the newly amended statutes but, ultimately,
declined to strike any of the prior serious felony enhancements. The trial
court thus confirmed defendant’s sentence of 51 years to life.
      Now before this court a second time, defendant contends the trial
court’s refusal to strike any of the serious felony enhancements pursuant to
the amendatory versions of sections 667 and 1385 was an abuse of discretion
and a violation of his constitutional rights to due process and a fair trial. We
disagree and affirm his sentence.
            FACTUAL AND PROCEDURAL BACKGROUND
      Between December 23, 2016, and January 20, 2017, defendant
committed three armed robberies in the City of Eureka. In the first robbery,
on December 23, 2016, defendant and an accomplice entered a bank wearing
bandannas and carrying what appeared to be handguns. They ordered the
people present to get down, not to press any alarms, and to hand over money.
They escaped with about $11,000 from a teller as well as money from a


      2 We grant defendant’s request for judicial notice of the record in his
prior appeal, No. A155671.


                                       2
customer who was depositing cash. In the second robbery, on January 12,
2017, defendant and an accomplice robbed a sandwich shop. The men were
again wearing bandannas and carrying what appeared to be handguns.
Upon entering the store, they ordered an employee to hand over the money in
the register, which totaled about $700. Finally, on January 20, 2017,
defendant and an accomplice entered another bank wearing ski masks and
carrying (again) what appeared to be handguns. They ordered the employees
to lie down before taking and escaping with $5,300.
      On April 30, 2018, a jury found defendant guilty of three counts of
second degree robbery. Defendant then admitted two prior serious felony
convictions (also robberies) for purposes of the enhancement under former
section 667, subdivision (a)(1), and two prior strike convictions for purposes of
the enhancement under former section 667, subdivisions (b)–(i).
      At sentencing on September 7, 2018, the trial court sentenced
defendant to a total of 51 years to life, which included 10-year terms for the
prior serious felonies. The court dismissed two prior strike convictions.
      Senate Bill No. 1393 (2017–2018 Reg. Sess.) became effective on
January 1, 2019, while defendant’s appeal from his conviction was pending in
this court. We affirmed defendant’s conviction but remanded to the trial
court so it could determine in the first instance whether to strike the
enhancements imposed under section 667, subdivision (a)(1), pursuant to the
discretion that was newly granted to judges by Senate Bill No. 1393.
      On remand, the trial court accepted a letter of support from defendant’s
former appellate counsel, and then heard argument from counsel and a
statement from defendant. Afterward, the court declined to strike either of
defendant’s prior serious felony enhancements and confirmed his previously
imposed sentence of 51 years to life.



                                        3
      On July 12, 2021, we granted defendant’s request to deem timely his
notice of appeal filed June 18, 2020.
                                 DISCUSSION
      Under section 1385, subdivision (b)(1), as amended by Senate Bill No.
1393, a trial court is authorized to strike a defendant’s prior serious felony
enhancement “in the furtherance of justice . . . .” (Stats. 2018, ch. 1013, § 2;
see People v. Stamps (2020) 9 Cal.5th 685, 702 [“Senate Bill 1393 was
intended to bring a court’s discretion to strike a five-year serious felony
enhancement in line with the court’s general discretion to strike other
enhancements”].) The sole issue in this appeal is whether the trial court
abused its discretion by declining to strike one or both of defendant’s prior
serious felony enhancements.3 (People v. Shaw (2020) 56 Cal.App.5th 582,
586 [applying abuse of discretion standard to court’s denial of defendant’s
post-Sen. Bill No. 1393 request to strike serious felony enhancement]; People
v. Brooks (2020) 53 Cal.App.5th 919, 926–927 [same].)
      The relevant record reflects that at a contested hearing on December 8,
2020, the trial court heard argument from both counsel and a lengthy
statement by defendant. Among other things, the court heard that
defendant, while incarcerated the prior two years, engaged in intensive drug
treatment (including cognitive behavioral therapy and medication); received
two certificates from the Anti-Recidivism Coalition; completed courses in
options recovery services, motivational enhancement therapy, personal
growth, personal success, resume and job training, and integrated fines;


      3 Defendant also expresses his sentencing challenge in constitutional
terms, claiming a violation of his due process rights. However, he provides no
legal authority for viewing his challenge through this lens. We therefore
deem his constitutional argument forfeited. (People v. Stanley (1995) 10
Cal.4th 764, 793.)


                                        4
participated in a prison arts collective course; and planned to enroll in a
16-month paralegal course through the Blackstone Career Institute. The
court also accepted a letter on defendant’s behalf from his former appellate
counsel, who was impressed with defendant’s positive attitude and efforts at
self-improvement in prison. Defendant’s former counsel noted in particular
that he had become involved with the Compassion Prison Project, which
would soon be publishing one of his stories.
       At the completion of the hearing, the court nonetheless declined to
strike one or both of defendant’s prior serious felony enhancements. The
court identified several reasons for its decision. Most importantly, the court
explained, defendant initially faced 105 years to life based on his crimes and
criminal history. In the court’s words, defendant, although bright and
articulate, had been a “one-person crime wave,” committing the present
string of three robberies shortly after being released from a six-year prison
term for two previous robberies. As such, defendant “fit[] squarely in what
was intended by the legislature in the Three Strikes legislation.” Yet, the
court had already gone out on a limb to dismiss defendant’s prior strike
enhancements with the little discretion afforded under the prior law. “[B]ut
for the fact of those nickel [i.e., serious felony] priors, I would not have struck
the [section] 667(b) through (i) . . . . I would have left both of the strikes
intact . . . .”
       Additionally, the court referenced evidence that defendant had
“glorified” his criminal lifestyle, sporting a T-shirt or sweatshirt with the
phrase “ ‘Robbery 707’ ” across it, and had “taunt[ed]” the investigating
detective by leaving a note for him in a hotel room before fleeing to Mexico.
       Lastly, the court commended defendant for his prison behavior and
encouraged him to keep it up. The court noted that even if the prior serious



                                         5
felonies remained, defendant’s parole date would be “about the same”
notwithstanding any further changes in the law.
      On this record, we find no abuse of discretion. The trial court
considered the relevant factors, including defendant’s criminal history, his
attitude toward crime and law enforcement (including his T-shirt or
sweatshirt and taunting note), and his positive prison behavior, before
reasonably concluding it would not be “in the furtherance of justice” to strike
either of defendant’s serious felony enhancements. (People v. Shaw, supra,
56 Cal.App.5th at p. 587 [no abuse of discretion where “the trial court
evaluates all relevant circumstances to ensure that the punishment fits the
offense and the offender”]; People v. Brugman (2021) 62 Cal.App.5th 608, 640
[“In light of [defendant’s] criminal history, the conclusion that [he] does not
lie outside of the spirit of the Three Strikes law and that it would not be in
furtherance of justice to strike the five-year enhancement for his prior serious
felony is not ‘so irrational or arbitrary that no reasonable person could agree
with it’ ”].) Nothing more was required under California law.4 (See Cal.
Rules of Court, rule 4.410(a)(1)–(3), (7) [identifying multiple objectives
relevant to a trial court’s sentencing decision, including protecting society,
punishing the defendant, “[e]ncouraging the defendant to lead a law-abiding
life in the future and deterring him or her from future offenses,” and



      4 Defendant directs us to statutory amendments that went into effect
after this hearing as a further basis for challenging the trial court’s ruling.
However, defendant provides no legal authority for applying these recent
enactments to his case for purposes of this appeal. He merely points to these
enactments as an example of the ameliorative trend in our sentencing laws.
(E.g., Sen. Bill No. 81 (Reg. Sess. 2021–2022) [amending § 1385 to require
dismissal of an enhancement if it is in the furtherance of justice and if no
initiative statute prohibits such action; applicable to all sentences imposed on
or after January 1, 2022].) We therefore decline to consider them here.


                                        6
achieving uniformity in sentencing]; People v. Brooks, supra, 53 Cal.App.5th
at p. 927 [no abuse of discretion where “[the court] selected a valid sentencing
objective as having more import than another valid sentencing objective that
might have suggested a different disposition”].) Accordingly, the ruling
stands.
                                  DISPOSITION
       The judgment is affirmed.



                                            _________________________
                                            Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Wiseman, J.*




A162867/People v. Ezra Williams




       *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        7